Citation Nr: 0100366	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-19 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
PTSD and a dental condition.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned member of the Board.

The Board notes that there is some indication in the record 
that the veteran has attempted to raise claims of entitlement 
to service connection for organic brain syndrome, high blood 
pressure, and a paralyzed bladder.  See signed statements 
submitted in September 1995 and July 1997.  As these issues 
have not been previously addressed, these matters are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].


REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he has PTSD as a result of his 
military service.  He is also seeking service connection for 
a dental condition.  

The Board notes that Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A], 
which requires VA to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  This duty includes making reasonable 
efforts to obtain records that are relevant to the veteran's 
claim.  In accordance with this duty, and for the reasons and 
bases set forth below, the Board finds that additional 
evidentiary development is warranted before the veteran's 
claims can be properly adjudicated.

1.  Entitlement to service connection for a dental condition.

The Board notes that there are no service medical records, 
including service dental records, currently associated with 
the claims folder.  There is also no indication in the claims 
folder that the RO ever requested these records, and no 
indication that these records have ever been found to be 
unavailable.  As noted above, the Veterans Claims Assistance 
Act requires VA to make reasonable efforts to obtain records 
that are relevant to the veteran's claim.  When such records 
are those of another Federal department or agency, VA's 
efforts to obtain these records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) [to be codified at 38 U.S.C. § 5103A].  See also Hayre 
v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  In accordance with 
VA's duty to assist, the Board finds that a remand of this 
case is warranted, in order to allow the RO an opportunity to 
obtain the veteran's service medical records and associate 
them with the claims folder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

With respect to the veteran's claim for PTSD, the Board notes 
that in order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f) (2000); Moreau v. Brown, 9 Vet. App. 389 (1996).  
With respect to the second element, if there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The service personnel records that are currently associated 
with the claims folder reflect that the veteran's military 
occupational specialty (MOS) was light weapons infantryman 
and that he served on active duty from October 1965 to 
December 1966.  However, these records reflect no overseas 
service, and there is no official record or other 
corroborative evidence showing that he was exposed to combat.  
Moreover, the veteran has never contended that he was exposed 
to combat in service.  As discussed above, if there is no 
evidence of combat experience in service, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).

In an effort to assist the veteran in the development of his 
claim, the RO issued a letter to the veteran in September 
1997 requesting that he provide a list of the specific 
stressors which led to his claimed PTSD.  He was further 
asked to provide specific dates and places for the events 
specified, and to provide the names of any persons that were 
involved with these events.  The record reflects that the 
veteran responded to this request by submitting a PTSD 
questionnaire in which he indicated that the stressful events 
he experienced in service were "Fort Ord, California" and 
"Fort Gordon, Georgia".  He provided no further detail 
regarding these stressors and did not respond to any other 
questions on the sheet.  Rather, he merely referred the RO to 
his service records.  Because the veteran failed to provide 
sufficient detail regarding his alleged in-service stressors, 
the RO was unable to attempt to verify the alleged stressful 
events through the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), [(formerly, the United States Army 
and Joint Services Environmental Support Group (ESG)].  
Thereafter, the RO denied the veteran's claim of entitlement 
to service connection for PTSD in the March 1998 rating 
decision.


Although the veteran failed to fully respond to the RO's 
September 1997 letter by providing a list of his claimed in-
service stressors, it appears that shortly thereafter, during 
his October 1997 VA psychiatric examination, the veteran 
indicated he had witnessed another man commit suicide during 
service.  Specifically, the veteran reported that while he 
was stationed in Georgia, a man sitting right beside him 
"blew his head off".  In addition, the veteran also 
asserted that he witnessed three men escaping from a 
stockade, two of whom were shot during the escape and became 
paralyzed.  The veteran indicated that he was currently 
experiencing images of these men getting shot and of the 
other man shooting himself in the head.  Although not 
entirely clear from the examination report, it appears that 
the VA psychiatrist based a diagnosis of PTSD at least in 
part upon these reported stressors.

In light of the statements made by the veteran during his 
October 1997 examination, the Board believes that additional 
development is warranted in regard to his claimed in-service 
stressors.  Specifically, the Board finds that the veteran 
should be given with another opportunity to provide the 
specific dates and locations of these events, as well as the 
names and other identifying information of the individuals 
involved.  Once such information has been submitted, the RO 
should attempt to verify these stressors with the appropriate 
authority.

The Board notes in passing that although it believes that the 
veteran should be afforded an additional opportunity to 
provide further information relative to the claimed 
stressors, the Board cautions the veteran concerning his own 
responsibility to cooperate with VA in this matter.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted above, the veteran underwent a VA psychiatric 
examination in October 1997, in which he was given a 
diagnosis of PTSD.  It appears, however, that this diagnosis 
was based entirely upon the veteran's own reported medical 
history, as there is no indication in the report that the VA 
psychiatrist had access to the veteran's claims folder.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995); 
Littke v. Derwinski, 1 Vet. App. 90 (1990) [generally 
observing that VA examinations must be conducted with a full 
examination of the veteran's claims folder in order to ensure 
a comprehensive examination].  For this reason, the Board 
finds that an additional VA psychiatric examination should be 
conducted, in order to ensure that the examining psychiatrist 
has been given an opportunity to review the veteran's claims 
folder.

In September 1997, the veteran reported having received 
medical treatment for his claimed disabilities at four 
private health care facilities.  Although the records from 
three of these facilities have been obtained and associated 
with the claims folder, the record reflects that the fourth 
facility, Laurelwood Center, submitted a statement to the RO 
in October 1997 indicating that the veteran's authorization 
for the release of such records was not adequate because it 
did not contain the required signature of a witness.  There 
is no indication in the record, however, the RO attempted to 
obtain the requested signature or that the RO made any 
further effort to acquire these records.  Therefore, the 
Board finds that while this case is in remand status, the RO 
should obtain the necessary authorization from the veteran, 
accompanied by a signature from a witness, and attempt to 
obtain copies of his treatment records from Laurelwood 
Hospital.

During his October 2000 hearing, the veteran testified that 
he was receiving Social Security disability benefits.  
Because these records may be relevant to the issues on 
appeal, the Board finds that while this case is in remand 
status, the RO should obtain a copy of the veteran's file 
from the Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded for the following actions:

1.  The RO should attempt to obtain the 
veteran's service medical records.  If, 
for any reason, these records are found 
to be unavailable, such should be noted 
and explained in the claims folder.

2.  The RO should contact the veteran and 
obtain the names and addresses of any 
additional health care providers who have 
recently treated the veteran for his 
claimed PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured, 
to include those from the Laurelwood 
Center.  In addition, regardless of 
whether the veteran responds, the RO 
should obtain his treatment records from 
the VA Medical Center in Birmingham, 
Alabama.

3.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressful events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  In particular, the veteran 
should provide the specific dates and 
locations of the events he described 
during his October 1997 VA examination, 
as well as the names and other 
identifying information of the 
individuals involved.

4.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
claims folder.

5.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether each disorder is at least as 
likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, the 
examiner must specify the stressors 
responsible.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

7.  Once the aforementioned development 
has been completed to the extent 
possible, the RO should review all of the 
evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, the RO should 
undertake such development as it deems 
necessary, to include obtaining an 
additional VA dental examination.

8.  Thereafter, the RO should 
readjudicate the veteran's  claims.  The 
RO should make specific findings as to 
whether the claimed stressors occurred.  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



